825 F.2d 411
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carson HOOKER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-5463
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1987.

ORDER
Before KENNEDY, JONES and NELSON, Circuit Judges.


1
The plaintiff appeals the summary judgment affirming the Secretary's denial of social security disability benefits.  The Secretary now moves for a remand of the plaintiff's claim to the Secretary.  The motion is based upon the Secretary's concession that the decision of the Administrative Law Judge contained internal inconsistencies, thus requiring further sequential administrative review.  The Secretary states the plaintiff consents to such a remand.


2
Upon consideration,


3
It is ORDERED that the motion to remand is granted.  This appeal is remanded to the district court with instructions it be remanded to the Secretary for further administrative proceedings.